Citation Nr: 0515472	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for rheumatoid 
arthritis.

4.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat
INTRODUCTION

The veteran had active military service from June 1942 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004  RO rating decision.  The veteran filed a 
notice of disagreement in May 2004, the RO issued a statement 
of the case in October 2004, and the veteran perfected her 
appeal in November 2004.  This case has been advanced on the 
docket.

The claim regarding a gastrointestinal disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a left elbow disability which has been 
related to service. 

2.  The veteran does not have a current sinusitis disability 
which has been related to service. 

3.  There is no evidence that the veteran was treated for or 
diagnosed as having rheumatoid arthritis in service or within 
a year after her discharge from active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow 
disability (degenerative joint disease) have been met. 38 
U.S.C.A. §§ 1110, 1111, 1112, 1137, 1153, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

2.  The criteria for service connection for sinusitis have 
not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 1153, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).

3.  The criteria for service connection for rheumatoid 
arthritis have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 
1137, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Board is denying service connection for sinusitis and 
rheumatoid arthritis, and will first consider whether VA has 
fulfilled its duties to notify and assist the veteran with 
regard to these claims.  

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in July 2003, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate her 
claims, as well as what information and evidence had to be 
submitted by her, what information and evidence would be 
obtained by VA, and the need for her to submit any evidence 
in her possession that pertained to the claims.  Thereafter, 
by a January 2004 rating decision, the RO denied the 
veteran's claims.  

During the course of this appeal, the veteran was also sent a 
development letter in May 2004 and a statement of the case in 
October 2004.  All these documents - collectively - listed 
the evidence considered, the legal criteria for determining 
whether the veteran's claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing her of the information and evidence 
necessary to substantiate her claims.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in her possession.  
Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 
14, 2005).  

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran and other individuals.  VA has 
made a reasonable effort to obtain relevant records.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

A VA examination is not necessary because, as detailed below, 
there is no competent evidence of a current sinus disability, 
or that she was treated for rheumatoid arthritis in service 
or within a year after separation.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  
 
II.  Claims for service connection

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  Service connection for arthritis 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.

A veteran is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

Service records associated with the claims file in May 2003 
include a notation from the 29th Station Hospital to the 
effect that the veteran lost her original Letter of 
Assignment and 201 file due to enemy action in December 1942.  
These records also indicate that she was deemed entitled to 
wear battle participation stars for the Rome-Arno campaign of 
July-August 1944, the southern France campaign of August-
September 1944, and the Germany campaign beginning in 
September 1944.   

A.  Left elbow

By its January 2004 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for a left 
elbow disability.  However, in its October 2004 statement of 
the case, the RO determined that new and material evidence 
had, in fact, been submitted to reopen the claim.  Service 
connection remained denied, and the Board will now consider 
the claim for service connection on the merits.   

The veteran has alleged (such as in a May 2003 written 
statement), that while en route to North Africa during World 
War II, she was aboard a British troop transport ship (the 
"Strathallen") which was sunk by an enemy torpedo.  With 
others, she spent several hours in frigid waters until 
finally being rescued.  While being hoisted aboard the rescue 
ship, she accidentally slammed against the ship's hull and 
injured her left elbow.  She alleges that she was treated for 
left elbow bursitis in March 1943, while stationed at a 
military hospital in Algiers, North Africa.

At her June 1942 entrance examination, the veteran reported 
that she had fractured her left elbow in 1920, but that she 
had no further history of serious, protracted or chronic 
illnesses, or major injuries.  Examination of the bones and 
joints were normal.  Service medical records do not reflect 
any complaints of or treatment for any left elbow symptoms, 
and the veteran's separation examination report (dated in 
September 1945) also fails to reflect any left elbow history 
or condition.

However, in October 1948, the veteran submitted a copy of 
what appears to be a clothing allowance summary, signed by a 
chief nurse of the Army Nurse Corps.  This document indicates 
that from March 17, 1943, to April 9, 1943, the veteran wore 
a cast on her left forearm for bursitis.  

In any case, in January 1947 (approximately one year after 
separation), the veteran underwent VA hospitalization for 
lateral epicondylitis of the left humerus.  It was noted that 
the veteran had fractured her left elbow as a child, but this 
was essentially asymptomatic until 1938, when she developed 
pain on movement.  The elbow then apparently became swollen 
and painful in 1943.  

In a July 1948 letter, C. G. Henry, M.D., wrote that he had 
treated the veteran for a painful left elbow which was a 
"recurrence of a condition which she had while in the 
Army."  

In an April 2004 letter, an individual who identified himself 
as a medical service officer during World War II wrote that 
the veteran was a nurse aboard the Strathallen when it was 
torpedoed and that she was hospitalized in North Africa after 
having injured her arm during the evacuation.    

In a May 2004 progress note, a VA physician noted that the 
veteran told him that she had an old elbow injury dating back 
to 1943.  She said that this occurred while scaling a rope 
ladder onto an evacuation ship, when waves caused her to 
smash her left elbow against the ship.  The elbow reportedly 
swelled and hurt, and she was treated with a cast.  On 
current examination, the elbow was tender and swollen.  
Radiographs demonstrated a complete collapse of the 
capitellar/radial head articular.  The interference was 
sclerotic and did not appear related to her rheumatoid 
disease.  The physician further wrote that 

[t]he bone is of good density and this 
looks more like a DJD pattern which would 
certainly be consistent with an old 
injury.  I would recommend that this be 
included as a service[-]related condition 
for her.  

Although the veteran apparently had a childhood injury of the 
left elbow, no residual condition was noted on her entrance 
examination.  While no service medical records reflect actual 
treatment for a left elbow injury, the clothing allowance 
reflecting her use of a cast on the left forearm in 1943 
supports the veteran's allegations of an in-service left 
elbow injury.  Moreover, the lay statements concerning the 
veteran's left elbow injury during her ship rescue are 
consistent with the circumstances, conditions and hardship of 
her service as otherwise reflected in the record.  These 
documents, combined with the fact that the veteran has a 
current left elbow condition (degenerative joint disease) 
which a VA physician has related to her service, are 
sufficient for the Board to conclude that the preponderance 
of the evidence supports a grant of service connection for a 
left elbow disability.  

In light of this result, a detailed discussion of the 
Veterans Claims Assistance Act of 2000 is unnecessary 
(because any potential failure of VA in fulfilling its duties 
to notify and assist the veteran with this claim for service 
connection is essentially harmless error). 

B.  Sinusitis

Service medical records reflect that the veteran's nose and 
throat were normal at her June 1942 entrance examination.  
She was treated for bilateral suppurative sinusitis in 
October 1944.  Her nose and throat were normal at her 
September 1945 separation examination.

Although the veteran was treated for sinusitis during active 
duty, there is no evidence of a current sinusitis disability.  
Treatment records do reflect that she sought treatment in 
August 1999 of headaches, which were deemed to be probably 
secondary to sinusitis.  However, actual examination of the 
frontal and maxillary sinuses revealed no tenderness and a CT 
scan of the sinuses was normal.  Private medical records 
reflect that the veteran sought treatment in December 2000 
for frontal sinus headache.  A CT of the sinuses, however, 
specifically revealed no sinusitis.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

While the veteran may argue that as a nurse, she has the 
competence to diagnosis sinusitis, the fact remains that two 
objective CT scans show no such disability.  In sum, the 
preponderance of the evidence is against finding that the 
veteran currently has sinusitis.  When the preponderance of 
evidence is against a claim, it must be denied. 38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Rheumatoid arthritis
 
There is no question that the veteran currently has 
rheumatoid arthritis.  Numerous treatment records dated in 
recent decades reflect multiple diagnoses of this condition.  
Significantly, however, the service medical records do not 
reflect any treatment for, or diagnosis of, rheumatoid 
arthritis, and no such finding was made for years after her 
service discharge.  Further, no one treating the veteran has 
linked her rheumatoid arthritis to service.  

While the veteran may argue that as a nurse, she has the 
competence to give an etiology opinion as to her current 
rheumatoid arthritis and her active duty, one trained in 
caring for the sick is not the same as one trained in the 
branch of medicine that deals with the cause of disease.  
Moreover, service connection still requires that there be 
evidence of the condition in service (or to a compensable 
degree within one year of separation).  This evidence is 
simply not present here.  As the preponderance of the 
evidence is against this claim, it must be denied. 38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a left elbow degenerative joint 
disease is granted.

Service connection for sinusitis is denied.

Service connection for rheumatoid arthritis is denied.


REMAND

Service medical records reflect that the veteran was treated 
for gastroenteritis in December 1944.  Other service records 
(associated with the claims file in May 2003) indicate that 
she was diagnosed in July 1944 as having enteritis.  In 
December 2000, the veteran was hospitalized at another VA 
facility for peptic ulcer disease.  

A VA examination is necessary to determine if there is a 
connection, or nexus, between these diagnosed 
gastrointestinal conditions.  The veteran was scheduled for a 
VA digestive conditions examination in July 2003, but she 
apparently canceled this appointment.  However, in an April 
2004 written statement, she indicated that she never received 
notice for the examination, and that she would appear for 
another scheduled examination.  

According, the Board REMANDS this claim for the following:

1.  Schedule a VA examination to determine the 
nature and etiology of any gastrointestinal 
disability.  Send the claims folder to the examiner 
for complete review.  Any testing deemed necessary 
should be completed and all test results should be 
fully reported.  The examiner should answer the 
following questions:

a.  Does the veteran have a gastrointestinal 
disability?  

b.  If the veteran currently has a 
gastrointestinal disability, when did it first have 
its onset?  Is it at least as likely as not (i.e., 
probability of at least 50 percent) that it is 
related to the gastrointestinal complaints noted in 
service, or otherwise had its onset while she was 
on active duty?  

2.  Thereafter, readjudicate the claim for service 
connection for a gastrointestinal disability.  If 
the claim remains denied, provide the veteran and 
her representative with a supplemental statement of 
the case.  The supplemental statement of the case 
must contain notice of all relevant actions taken 
on her claim, summarize the evidence, and discuss 
all pertinent legal authority.  Allow an 
appropriate period for response.  Thereafter, 
return the case to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


